DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 01/29/2021 after the final rejection of 10/23/2020 and the advisory action of 01/27/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The Applicants’ RCE submission is therefore entered. No new claims added in this submission and no claims have been cancelled. Claims 1, 11 and 17 have been amended in this submission. Thus, claims 1-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to Arguments

2.	The Applicants’ arguments have been fully considered but are they are unpersuasive for at least the reasons outlined below. 

Strom (U.S. Patent # 7630900 B1) does not teach or suggest such a switching confidence factor that addresses both a parameter that characterizes a probability or a probability that switching from a first geographical data file to a second geographical data file is a correct decision. While the Applicants agree that Strom at col. 4, lines 56-59 describes "probabilities, which drive the selection of one entry over the others in the grammar", those probabilities are not directed to an assessment of whether switching from one data file to another is a correct decision. Rather according to the Applicants, the Strom probabilities appear to be concerned with the selection of entries from a grammar rather than the correctness of switching between data files that contain geographical data. As per the Applicants, what is missing from the Prieto/Strom combination is a parameter (i.e., the "switching confidence factor) that quantizes a likelihood that switching from one geographical file to another geographical file is the correct decision, as recited in Applicant's claim 1. 

The Examiner respectfully disagrees and argues that Strom in col 7, lines 10-60 along with figures 1-2 and 5, clearly teaches that retrieving a speech recognition grammar is based on the geographic information associated with the col 3, lines 33-36 of Strom teach use of different grammars for speech recognition based on geographic information associated with a caller. The selected grammar is customized for the geographic region of the caller. Thus, the Applicants are only selectively quoting and arguing the teachings of Strom. 

The Examiner also contends that col 4, lines 19-29 and figure 1 of Strom, clearly show a directory assistance system 110 comprising a geographic determiner 140 that determines geographic information associated with the caller 169. The geographic determiner 140 comprises a caller ID/cellular tower ID determiner 129 that determines the location of the caller based on telephone network information associated with the caller 169. Thus, in figure 1, both the geographic determiner 140 and the caller ID/cellular tower ID determiner 129 would comprise geographic data files. Further, col 4, lines 30-50 and figure 1 of Strom, teach that the geographic information can be used to help predict the information 125 that the caller 169 will request. Callers calling from a particular state or area code will be more likely to request directory listings for particular cities in that area or state. The geographic information obtained by the speech recognition engine 120 is used to select a particular grammar from the grammar database 130. A particular grammar is selected from the grammar database 130 according to an area code associated with the caller or according to a city and/or figure 2 of Strom in this regard), thus providing the caller with geography-specific information. 

The Applicants thereafter argue that changing the term "characterizing" to "that represents" in the independent claims, somehow better explains the inventive concept and thus overcomes the prior art of record. 

The Examiner once again respectfully disagrees and argues that the two terms above seems synonymous and do not represent any change or clarification of the scope of the invention as laid out the independent claims. The Applicants have also not explained in their remarks how this change in language more clearly describes the relationship between "the switching confidence factor" and "the probability that switching from a first geographical data file to a second geographical data file is a correct decision". In the absence of any such explanation in the Applicant's arguments or in the Applicant's detailed specification, these two terms are given their plain meaning and broadest 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto (U.S. Patent Application Publication # 2007/0124057 A1) in view of Strom (U.S. Patent # 7630900 B1). 
	
With regards to claim 1, Prieto teaches a method of selecting a geographical data file for voice destination entry (VDE) validation, comprising  5by a processor determining a VDE-type associated with a VDE input (Para 34 and figure 1, teach an in-car navigation system. The user provides a voice destination search input for a speech recognition. Para 42 and figure 2, teach that in a subsequent step, the voice recognition system performs a street type recognition);

determining a switching confidence factor associated with the VDE input (Para 44, teaches that the voice recognition system then performs a phoneme recognition on each segment of the stored speech waveform and reduces the grammar to the streets that contain the most confident phonemes in their phonetic transcription); 

based at least on the VDE-type and the switching confidence factor, retrieving a first number of candidates from the first geographical data file (Paragraphs 45-46 and figure 2, teach that the voice recognition system performs a street recognition only on the streets that match the recognized street type and only on the streets that match the highest confident phonemes. Depending on statistical thresholds, either the top match is returned to the user by voice for verbal 

However, Prieto may not explicitly detail retrieving a second number of 10candidates from the second geographical data file. This is taught by Strom (Col 7, lines 10-60 along with figures 1-2 and 5, teach that retrieving a speech recognition grammar based on the geographic information associated with the caller, i.e. the grammar could be selected based on the area code or prefix of the telephone number of the caller or the grammar is selected based on a cellular tower identifier that can be used to determine the location of a caller. The selected grammar includes weighting values that are customized to the geographic information to bias speech recognition processes to more likely select cities within or local to the geographic information);

Strom also teaches the switching confidence factor characterizing a probability that switching from a first geographical data file to a second geographical data file is a correct decision each of the first geographical data file and the second geographical data file containing geographical content (Col 3, lines 33-36, teach use of different grammars for speech recognition based on geographic information associated with a caller. The selected grammar is customized for the geographic region of the caller. Elements 1340 and 129 both contain geographical data files figure 1. Col 4, lines 30-60 along with figures 1-2, 

Prieto and Strom can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Strom (confidence factor characterizing a probability that switching from a first geographical data file to a second geographical data file is a correct decision) with those of Prieto (a speech input based in vehicle navigation system) so as to provide grammar that is customized to the Strom, col 2, lines 1-5). 

With regards to claim 2, Prieto teaches the method of claim 1, wherein determining a VDE-type further includes determining the VDE-type to be Type_1 when the VDE input includes a Leading Word that explicitly identifies a current geographical region or 15the VDE input includes no Leading Word (Para 42 and figure 2, teach that in a subsequent step, the voice recognition system performs a street type recognition. Para 49 and figure 3, teach that the street database which includes the streets close to the vehicle's location is reduced by a recognition of the street type, e.g. the user wants to find "Miranda Avenue" then the street database is reduced to the streets having the street type "avenue").
 
With regards to claim 3, Prieto teaches the method of claim 2, further including setting the switching confidence factor to zero when the VDE-type is determined to be Type_1. (Para 47, teaches that the features that are specific to the voice recognition system are that it performs a phoneme recognition on each segment of the speech waveform. The voice recognition system reduces the grammar to the streets that contain the most confident phonemes in their phonetic transcription. The voice recognition system performs a street type recognition, i.e. it recognizes the words "road," "way," "avenue" etc. on the same speech waveform on which it recognizes the street name, e.g. "Del Medio." After recognizing the street type of the street that the user pronounced, the voice 

With regards to claim 4, Prieto teaches the method of claim 1, wherein determining a VDE type further includes determining the VDE-type to be Type _2 when the VDE input includes (i) a 20Leading Word that describes a geographical region that is not a current geographical region, and (ii) a Leading Word Suffix (Paragraphs 48-49 and figure 3, teach that the total number of streets in the database depends on the geographical area that is covered. In order to reduce the number of streets that are available for voice recognition, the voice recognition system performs a location-based reduction of the streets by selecting the streets that are close to the vehicle's location. Box 302 indicates the streets close to the vehicle's location and box 303 indicates the streets remote from the vehicle's location. Here, the voice recognition system selects for example 100,000 streets that are close to the vehicle's location which leaves 1.8 million streets that are classified as being far away from the vehicle's position. If, for example, the user wants to find "Miranda Avenue" then the street database is reduced to the streets having the street type "avenue"). 

With regards to claim 5, Prieto may not explicitly detail the limitation further including setting the switching confidence factor to a value indicating that switching from the first geographical data file to the second geographical data file Strom teaches this (Col 4, lines 37-58 along with figures 1-2, teach that a particular grammar is selected from the grammar database 130 according to a city and/or state associated with the caller. The particular grammar is used to bias the voice recognition engine 120 to select the listings local to the caller more frequently then listings outside the caller's geographic region. The voice signal of the caller is matched to one or more entries of the area specific grammar. The corresponding information 125 is then returned to the caller 169). 

Prieto and Strom can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Strom (setting the switching confidence factor to a value indicating that switching from the first data file to the second data file is more likely than not) with those of Prieto (a speech input based in vehicle navigation system) so as to provide grammar that is customized to the geographic information and biases the speech recognition engine (Strom, col 2, lines 1-5). 

25 	With regards to claim 6, Prieto teaches the method of claim 1, wherein determining a VDE-type further includes determining the VDE-type to be Type_3 when the VDE input includes a Leading Word that describes a geographical region that is not a current geographical region, and does not include a Leading Paragraphs 48-49 and figure 3, teach that the total number of streets in the database depends on the geographical area that is covered. In order to reduce the number of streets that are available for voice recognition, the voice recognition system performs a location-based reduction of the streets by selecting the streets that are close to the vehicle's location. Box 302 indicates the streets close to the vehicle's location and box 303 indicates the streets remote from the vehicle's location. Here, the voice recognition system selects for example 100,000 streets that are close to the vehicle's location which leaves 1.8 million streets that are classified as being far away from the vehicle's position. By way of example, figure 3 illustrates the street type "avenue" in box 304 which includes for example 25,000 avenues, the street type "road" in box 305 including 25,000 roads, the street type "way" in box 306 including 25,000 ways and the street type "street" in box 307 including 25,000 streets. There are only about 200 different street types.). 

With regards to claim 7, Prieto may not explicitly detail the limitation wherein retrieving the first number of candidates and the second number of candidates is further based on the VDE input being a member of a switching likelihood word list. However, Strom teaches this (Col 4, lines 37-58 along with figures 1-2, teach that a particular grammar is selected from the grammar database 130 according to a city and/or state associated with the caller. The particular grammar is used to bias the voice recognition engine 120 to select the listings local to the caller more frequently then listings outside the caller's geographic 

Prieto and Strom can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Strom (retrieving the first number of candidates and the second number of candidates is further based on the VDE input being a member of a switching likelihood word list) with those of Prieto (a speech input based in vehicle navigation system) so as to provide grammar that is customized to the geographic information and biases the speech recognition engine (Strom, col 2, lines 1-5). 

With regards to claim 10, Prieto may not explicitly detail the limitation wherein the first geographical data file contains geographical data associated with a current geographical region and the second geographical data file contains 20geographical data associated with a geographical region other than the current geographical region. However, Strom teaches this (Col 4, lines 37-58 along with figures 1-2, teach that a particular grammar is selected from the grammar database 130 according to a city and/or state associated with the caller. The particular grammar is used to bias the voice recognition engine 120 to select the listings local to the caller more frequently then listings outside the caller's 

Prieto and Strom can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Strom (the first data file contains geographical data associated with a current geographical region, and the second data file contains 20geographical data associated with a geographical region other than the current geographical region) with those of Prieto (a speech input based in vehicle navigation system) so as to provide grammar that is customized to the geographic information and biases the speech recognition engine (Strom, col 2, lines 1-5). 

With regards to claims 11-15, these are apparatus claims for the corresponding method claims 1-5. These two sets of claims are related as method and apparatus of using the same, with each claimed system element's function corresponding to the claimed method step. Accordingly, claims 12-15 are similarly rejected under the same rationale as applied above with respect to method claims 1-5.

claims 17-18 and 20, these are computer readable medium (CRM) claims for the corresponding method claims 1-2. These two sets of claims are related as method and CRM of using the same, with each claimed CRM element's function corresponding to the claimed method step. Accordingly, claims 17-18 and 20 are similarly rejected under the same rationale as applied above with respect to method claims 1-2.

With regards to claim 16, Prieto may not explicitly detail the limitation further comprising displaying the candidates from the first geographical data file and the candidates from the second geographical data file, wherein an order of the candidates is based at least in part on the VDE input being a member of a switching likelihood word list. However, Strom teaches this (Col 4, lines 37-58 along with figures 1-2, teach that a particular grammar is selected from the grammar database 130 according to a city and/or state associated with the caller. The particular grammar is used to bias the voice recognition engine 120 to select the listings local to the caller more frequently then listings outside the caller's geographic region. The voice signal of the caller is matched to one or more entries of the area specific grammar. The corresponding information 125 is then returned to the caller 169. Col 7, lines 10-60 along with figures 1-2 and 5, teach that retrieving a speech recognition grammar based on the geographic information associated with the caller, i.e. the grammar could be selected based on the area code or prefix of the telephone number of the caller or the grammar is selected based on a cellular tower identifier that can be used to determine the 

Prieto and Strom can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Strom (displaying the candidates from the first data file and the candidates from the second data file, wherein an order of the candidates is based at least in part on the VDE input being a member of a switching likelihood word list) with those of Prieto (a speech input based in vehicle navigation system) so as to provide grammar that is customized to the geographic information and biases the speech recognition engine (Strom, col 2, lines 1-5). 

With regards to claim 19, it is a CRM claim for the corresponding apparatus claim 16. These two claims are related as apparatus and CRM of using the same, with each claimed apparatus element's function corresponding to the claimed CRM method step. Accordingly, claim 19 is similarly rejected under the same rationale as applied above with respect to apparatus claim 16.


4.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prieto in view of Strom and further in view of Ruhl (U.S. Patent # 6108631 A).

With regards to claim 8, Prieto and Strom may not explicitly detail the limitation wherein the switching likelihood word list includes one or more of: a no-switching word list containing words, each of which is associated with a decision to switch from the first geographical data file to the second geographical data file, when that word occurs immediately after its corresponding Leading Word; a switching word list containing words, each of which is associated with a decision to remain with the first geographical data file, when that word occurs immediately after its corresponding Leading Word; a dynamic word list containing high-frequency words associated with a particular Leading Word. However, Ruhl teaches a dynamic word list containing high-frequency words associated with a particular Leading Word (Col 1, lines 32-40, teach a data source arrangement that contains, in addition to a first list of locations and/or streets with alphabetically sorted names of locations and/or streets, at least one second list of locations and/or streets with names of locations and/or streets sorted on the basis of a frequency criterion. The second lists of locations and/or streets contain at least a part of the names of locations and/or streets of the first list of locations and/or streets. The input device includes a speech input system which is arranged to conduct entries in speech to the control device. The leading word herein is the speech input by the user for the destination location such as “Essen” as outlined in col 5, lines 50-55). 

Prieto, Strom and Ruhl can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Ruhl (Dynamic word list containing high-frequency words associated with a particular Leading Word) with those of Prieto and Strom (a speech input based in vehicle navigation system) so as to enable simpler entry of location and/or street names (Ruhl, col 1, lines 30-32). 

With regards to claim 9, Prieto and Strom may not explicitly detail the limitation further including displaying the candidates from the first geographical data file and the candidates from the second geographical data file, wherein an order of the candidates is based at least in part on the VDE input being a member of the switching likelihood word list. However, Ruhl teaches this (Columns 7-8 illustrate the user dialog with the navigation system and also the output candidates from different categories and/or files, e.g. variants of the name “Hamburg” including those candidates that are part of the frequency criterion based list). 

Prieto, Strom and Ruhl can be considered as analogous art as they belong to a similar field of speech recognition based geographic information systems. It would thus have been obvious to one having ordinary skill in the art to advantageously combine the teachings of Ruhl (Displaying the candidates from Ruhl, col 1, lines 30-32). 

Conclusion

5.	The following prior art, made of record but not relied upon, is considered pertinent to applicant's disclosure: Yuan (U.S. Patent Application Publication # 2016/0042733 A1), Bouaziz (U.S. Patent Application Publication # 2016/0139796 A1). These references are also included in the PTO-892 form attached with this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)